NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2431-18T2

JUDITH JOHNSON,

          Plaintiff-Respondent,

v.

CHARLES HUTCHINSON,

     Defendant-Appellant.
_______________________________

                   Submitted May 7, 2020 – Decided May 20, 2020

                   Before Judges Suter and DeAlmeida.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Monmouth County,
                   Docket No. FM-13-1760-11.

                   Charles Hutchinson, appellant pro se (Siobhan Fuller,
                   on the brief).

                   David M. Meth, attorney for respondent.

PER CURIAM
      The parties have advised us that this matter has been amicably settled

between them and stipulate to the dismissal of this appeal. Accordingly, the

appeal is dismissed with prejudice and without costs.

      Dismissed.




                                                                     A-2431-18T2
                                       2